Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 20170329111 A1, hereinafter “Hu”).

Regarding claim 1, Hu teaches an electronic device (Figs. 1-4: camera system 10), comprising: 
a lens assembly that receives external light , which is used by a camera module to capture at least one of a still image and a moving picture, in a first direction (Fig. 2, [0032]&[0034]: The camera system 10 includes a telephoto lens module 11 receiving light, along a Z axis (third axis), and generating an image); 
a housing forming an outer portion of the camera module (Figs. 2&4, [0039]: a second assembly M2 primarily of the telephoto lens module 11 includes a casing 2120); 
a first support disposed inside the housing and in a second direction away from the lens assembly, wherein the second direction is perpendicular to the first direction (as illustrated by Figs. 2&4, [0039]: a second frame 2600 disposed in X axis (second axis)); 
and a second support including at least a portion protruding in the second direction while surrounding the lens assembly (as illustrated by Figs. 2&4, [0039]: a second holder 2700, disposed in X axis (second axis),  including side protrusion to mount position sensor 2910, a third axial printed circuit board 2920,and two third axial coils 2930), 
wherein the first support and the second support are disposed in the second direction away from the lens assembly (as illustrated by Figs. 2&4: the second frame 2600 and the second holder 2700 disposed X axis (second axis)).

Regarding claim 2, Hu teaches the electronic device of claim 1, in addition Hu discloses wherein the first support moves the lens assembly and the second support in the first direction (Figs. 2&4, [0052]-[0053]: When an electrical current is applied to the third axial coil 2930, a magnetic force is generated between the third axial coil 2930 and the second magnetic elements 2940 to move the second holder 2700 and the first lens 2800 relative to the second frame 2600 along the Z axis (third axis), so as to achieve the function of auto focusing (AF).).

Regarding claim 3, Hu teaches the electronic device of claim 1, in addition Hu discloses wherein the first support implements an auto focus (AF) function to adjust a focal length of the lens assembly (Figs. 2&4, [0046]&[0052]-[0053]: When an electrical current is applied to the third axial coil 2930, a magnetic force is generated between the third axial coil 2930 and the second magnetic elements 2940 to move the second holder 2700 and the first lens 2800 relative to the second frame 2600 along the Z axis (third axis), so as to achieve the function of auto focusing (AF).).

Regarding claim 5, Hu teaches the electronic device of claim 1, in addition Hu discloses wherein the second support implements an optical image stabilizer (OIS) for reducing an influence exerted in the first direction due to shaking of the electronic device (as illustrated by Figs. 2&4, [0033]: wherein the second assembly M2 is capable of auto focusing (AF) and optical image stabilization (OIS)).

Claims 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (US 20200081321 A1, hereinafter “Tseng”).

Regarding claim 16, Tseng teaches an electronic device (Fig. 4B: an electronic device 40), comprising: 
an external housing including a first external surface facing in a first direction and a second external surface facing in a second direction opposite to the first direction (Figs. 4, [0084]: the electronic device 40 is a smart phone including a front surface (Fig. 4A) and rear surface (Fig. 4B));

    PNG
    media_image1.png
    446
    541
    media_image1.png
    Greyscale
 
a camera housing provided inside the external housing, disposed adjacent to the first external surface (as illustrated by Figs. 1&3-4B: the camera module 100/41 can be any one of the camera modules disposed on rear surface of the device 40), and including: 
a first surface facing in the first direction and including an opening (as illustrated by annotated Fig. 1A above: Front face of the camera housing with an opening); 
a second surface facing in the second direction (as illustrated by annotated Fig. 1A above: Rear face of the camera housing); 
a third surface facing in a third direction perpendicular to the first direction (as illustrated by annotated Fig. 1A above: Up face of the camera housing); 
a fourth surface facing in a fourth direction opposite to the third direction (as illustrated by annotated Fig. 1A above: Down face of the camera housing); 
and a fifth surface facing in a fifth direction perpendicular to the first direction, the third direction, and the fourth direction, wherein the fifth surface makes contact with the third surface (as illustrated by annotated Fig. 1A above: Right face of the camera housing); 
an image sensor disposed inside the camera housing (as illustrated by annotated Fig. 1A above: image sensor 151); 
a lens unit including a plurality of lenses disposed inside the camera housing (as illustrated by Fig. 3C, [0077]: imaging lens assembly 320 is disposed in an inner space 310a and includes a plurality of lens elements), aligned about a shaft extending in the fifth direction, and including faces substantially facing in the fifth direction (as illustrated by Figs. 3: the lens groups supported to be movable along the second optical axis X2 by a pair of rods as annotated in Fig. 3B below); 
a first structure disposed inside the camera housing, surrounding at least a portion of the lens unit, and including a protrusion extending in the fourth direction (as illustrated by Figs. 3: outer portion facing Down direction); 

    PNG
    media_image2.png
    400
    574
    media_image2.png
    Greyscale


and a second structure interposed between the protrusion and the second surface (Rear face), inside the camera housing and including a sixth surface facing in the first direction (Front face) and a seventh surface facing in the second direction (as illustrated by annotated Figs. 3 above: the outer portion includes at least one mounting structure 314a and 314b),
wherein a first distance from the shaft (Rods) to the fourth surface (Down face) is longer than a second distance from the shaft to the third surface (Up face) (as illustrated by Figs. 1-3: Rods to surface on Down direction longer than that to surface on Up direction).

Regarding claim 17, Tseng teaches the electronic device of claim 16, in addition Tseng discloses wherein the protrusion includes an optical image stabilizer (OIS) driver (Figs. 3-4, [0080]&[0086]: auto-focusing elements include four magnets 342a, 342b and two wiring elements 341a, 341b forming an OIS).

Regarding claim 18, Tseng teaches the electronic device of claim 16, in addition Tseng discloses wherein the second structure includes an auto focus (AF) driver (Figs. 3-4, [0080] &[0086]: auto-focusing elements include four magnets 342a, 342b and two wiring elements 341a, 341b forming an OIS).

Regarding claim 19, Tseng teaches the electronic device of claim 16, in addition Tseng discloses further comprising: 
a magnet member disposed inside the second structure or on the seventh surface (as illustrated by Figs. 3: the outer portion includes at least one mounting structure 314a and 314b including four magnets 342a, 342b and two wiring elements 341a, 341b); 
a first metal member including at least a portion overlapped with the magnet member inside the protrusion (as illustrated by Figs. 3: the four magnets 342a, 342b and two wiring elements 341a, 341b), when viewed from a top of the first surface; and a second metal member including at least a portion overlapped with the magnet member inside the second surface of the housing, when viewed from the top of the first surface (as illustrated by Figs. 3).

Regarding claim 21, Tseng teaches the electronic device of claim 16, in addition Tseng discloses further comprising a driver that moves the first structure and the second structure along the shaft together with the lens unit ([0080]: auto-focusing elements are for moving the imaging lens assembly).

Regarding claim 22, Tseng teaches the electronic device of claim 16, in addition Tseng discloses further comprising a touchscreen display viewed through the second surface (as illustrated by Fig. 4A, [0085]: a touch screen display 48a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20170329111 A1, hereinafter “Hu”), in view of Goldenberg et al. (US 20180024329 A1, hereinafter “Goldenberg”).

Regarding claim 4, Hu teaches the electronic device of claim 1, except wherein the second support includes: a protrusion disposed adjacent to the first support in a third direction perpendicular to the first direction and the second direction; and a main body to surround the lens assembly.
However, Goldenberg discloses wherein the second support includes: a protrusion disposed adjacent to the first support in a third direction perpendicular to the first direction and the second direction (Fig. 4, [0078]-[0079]: a lens actuation sub-assembly, disposed on two plate sections 220a and 220 above the lens,  for moving lens module 230 for autofocus in a Y axis direction (corresponding to light entering direction)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a protrusion disposed adjacent to the first support in a third direction perpendicular to the first direction and the second direction as taught by Goldenberg into Hu lens assembly. The suggestion/ motivation for doing so would be to improve arrangement among the elements and therefore a compact camera module size.

Regarding claim 6, Hu teaches the electronic device of claim 1, further comprising: 
a reflecting element Fig. 3, [0034]-[0035]: When external light L1 enters the telephoto lens module 11 along the Y axis (first axis) through the opening O to the receiving space R, light L1 is reflected by a reflecting element 1100 and propagates through the second assembly M2 substantially along the Z axis (third axis) to the first image sensor S1); 
and a third support to support the mirror, wherein the third support adjusts at an angle, at which the external light travels, in a third direction perpendicular to the first direction and the second direction as the mirror is rotated (Fig. 3, [0038]: The reflecting element 1100 and the first holder 1300 can be suspended within the first frame 1500 via the first resilient element 1200. When electrical current is applied to the coils 1600, magnetic forces are generated between the coils 1600 and the first magnetic elements 1400, so that the reflecting element 1100 and the first holder 1300 can rotate relative to the first frame 1500 around the Y axis (first axis) or/and the X axis (second axis), to finely adjust the direction of the light L1 toward the first image sensor S1.).
Hu does not teach wherein a reflecting element is a mirror.
However, Goldenberg discloses wherein a reflecting element is a mirror ([0011]: OPFE 102 can be for example any one of a mirror, a prism or a prism covered with a metallic reflecting surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a reflecting element is a mirror as taught by Goldenberg into Hu lens assembly. The suggestion/ motivation for doing so would be to provide a cost effective reflecting element.

Regarding claim 7, the Hu and Goldenberg combination teaches the electronic device of claim 6, in addition Hu discloses wherein the third support (1300/1500) is disposed to one side of the mirror (1100), and wherein the third support is disposed in the second direction from the mirror (as illustrated Figs. 2-3 and Goldenberg’s mirror).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20170329111 A1, hereinafter “Hu”), in view of Yu et al. (US 20180017844 A1, hereinafter “Yu”).

Regarding claim 8, Hu teaches the electronic device of claim 1, except wherein the first support includes at least one rotation part disposed in a groove formed in the first support; and wherein the at least one rotation part moves the second support in the second direction.
However, Yu discloses wherein the first support includes at least one rotation part disposed in a groove formed in the first support; and wherein the at least one rotation part moves the second support in the second direction (Fig. 5, [0042]: a plurality of recesses RII are formed on the bottom surface 301 of the holder 30, accommodate a portion of the plurality of the rolling elements B and may be used to lead the rolling elements B to roll).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first support includes at least one rotation part disposed in a groove formed in the first support; and wherein the at least one rotation part moves the second support in the second direction as taught by Yu into Hu camera assembly. The suggestion/ motivation for doing so would be to allow the lens unit to have the efficacy of vibration compensation in at least two dimensions (Yu: [0042]).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20170329111 A1, hereinafter “Hu”).

Regarding claim 9,  claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with Hu's further teaching on: wherein the first support includes a magnet member (Figs. 2&4, [0041]&[0052]-[0053]: second magnetic elements 2940 are disposed on the second frame 2600. When an electrical current is applied to the third axial coil 2930, a magnetic force is generated between the third axial coil 2930 and the second magnetic elements 2940 to move the second holder 2700 and the first lens 2800 relative to the second frame 2600 along the Z axis (third axis), so as to achieve the function of auto focusing (AF).)), except wherein the housing includes a first metal member, and wherein the second support includes a second metal member.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the housing includes a first metal member, and wherein the second support includes a second metal member since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 12, Hu teaches the electronic device of claim 9, in addition Hu discloses wherein the first support and the second support are disposed in the second direction away from the lens assembly (as illustrated by Figs. 2&4: the second holder 2700 and the second frame 2600 disposed in X axis (second axis)); except wherein a height of the camera module in a third direction, which is perpendicular to the first direction and the second direction, is substantially equal to a height of the lens assembly in the third direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in corporate wherein a height of the camera module in a third direction, which is perpendicular to the first direction and the second direction, is substantially equal to a height of the lens assembly in the third direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20170329111 A1, hereinafter “Hu”), in view of Bachar et al. (US 20190377155 A1, hereinafter “Bachar”).

Regarding claim 10, Hu teaches the electronic device of claim 9, in addition Hu discloses wherein the magnet member is disposed inside the first support or on one surface of the first support (as illustrated by Fig. 4, [0041]&[0052]-[0053]: the second magnetic elements 2940 are disposed on the second frame 2600.).
Hu does not teach wherein the first metal member and the second 
However, Bachar discloses wherein the first Figs. 1H&1I: moving frame 112 and base frame 122 overlap magnets 106 and 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first metal member and the second metal member are disposed to be overlapped with the magnet member in a third direction perpendicular to the first direction and the second direction as taught by Bachar into Hu lens assembly. The suggestion/ motivation for doing so would be to allow the magnets are fixedly attached to the lens holder and to reduce the folded camera dimensions, in particular camera height and/or width. (Bachar: [0006]&[0052]).

Regarding claim 11, Hu teaches the electronic device of claim 9, except wherein the magnet member applies a force to attract the first metal member and the second metal member such that the first metal member and the second metal member are closer to each other in a third direction perpendicular to the first direction and the second direction.
However, Bachar discloses wherein the magnet member applies a force to attract the first Figs. 1H&1I, [0052]: Yokes 132 and 134 pull magnets 106 and 108 respectively, and are holding both top actuated sub-assembly 110 and bottom actuated sub-assembly 120 from detaching from base 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the magnet member applies a force to attract the first metal member and the second metal member such that the first metal member and the second metal member are closer to each other in a third direction perpendicular to the first direction and the second direction as taught by Bachar into Hu lens assembly. The suggestion/ motivation for doing so would be to allow the magnets are fixedly attached to the lens holder and to reduce the folded camera dimensions, in particular camera height and/or width. (Bachar: [0006]&[0052]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al. (US 20180024329 A1, hereinafter “Goldenberg”), in view of Kazuo et al. (US 20200310149 A1, hereinafter “Kazuo”).

Regarding claim 13, Goldenberg teaches an electronic device (Figs. 2-3: a portable electronic device such as a smart-phone), comprising: 
a lens assembly that receives external light, which is used by a camera module to capture at least one of a still image and a moving picture, in a first direction (Figs. 2-4, [0071]: Folded camera module 200 comprises an image sensor 202 having an imaging surface in the X-Y plane, a lens module 204 with an optical axis 206 (claimed “first direction”) defined above as “second optical axis” and an OPFE 208 having a surface plane 210 tilted to the image sensor surface, such that light arriving along a first optical path or direction 205 is tilted by the OPFE to the second optical axis or direction 206.); 
a housing forming an outer portion of the camera module (Fig. 3B); 
a first support disposed inside the housing while extending in a second direction, which is perpendicular to the first direction, away from the lens assembly (Fig. 4 base 218); 
a second support having at least a portion protruding in the second direction while surrounding the lens assembly (Fig. 4: an underside with two plate sections 220a and 220b); 
a third support to support a mirror allowing the light to be incident onto the lens assembly in the first direction (Fig. 5C, [0082]:  an OPFE actuation sub-assembly 260′); 
mirror and a rotation driver to drive the third support such that the third support rotates along a first radius, wherein the rotation driver includes a sensor to measure an angle of the third support (Fig. 5C-5D, [0082]-[0084]:  an OPFE actuation sub-assembly 260′ tilt motion indicated by an arrow 256. The motion is measured by a Hall-bar sensor 246. In camera module 200, the fourth actuator is positioned such that the force applied is in the +X−Z or −X+Z direction, (at 45 degrees to both X and Z axes, see below “magnetic operation” section)), and wherein the sensor is spaced apart from an axis of the rotation driver by a length longer than the first radius.
Goldenberg does not teach wherein the sensor is spaced apart from a rotation shaft of the rotation driver by a length longer than the first radius. 
However, Kazuo discloses Wherein the sensor is spaced apart from a rotation shaft of the rotation driver by a length longer than the first radius (Fig. 1, [0019] , [0021]&[0026]: In the shake correction part 70, a first holding frame 20 is provided with a reflecting mirror supported by a second holding frame 30 through a support part 40 that achieves double-shaft supporting, a shaft a42 of the shake correction part and a shaft b43 of the shake correction part. A magnetic detecting element a61 is configured to make a position detecting magnet 60 mounted to the support part 40 that performs double-shaft supporting be mounted to the second holding frame 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sensor is spaced apart from a rotation shaft of the rotation driver by a length longer than the first radius as taught by Kazuo into Goldenberg camera assembly. The suggestion/ motivation for doing so would be to improve arrangement among the elements and therefore a compact camera module size.

Regarding claim 14, the Goldenberg and Kazuo combination teaches the electronic device of claim 13, in addition Kazuo discloses wherein the rotation driver includes: a support member to support the sensor; and a as illustrated by Figs. 1&5, [0019], [0021]&[0026]: the magnetic detecting element a61 is configured to make a position detecting magnet 60 mounted to the support part 40 that performs double-shaft supporting be mounted to the second holding frame 30).

Regarding claim 15, the Goldenberg and Kazuo combination teaches the electronic device of claim 13, in addition Kazuo discloses wherein the rotation shaft is connected to the center of an edge of the third support in the second direction to rotate the third support and the mirror (as illustrated by Figs. 1&5, [0019], [0021]&[0026]: The first holding frame 20 and the second holding frame 30 are rotatable in a rotation direction a112 as the shaft a42 of the shake correction).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 20200081321 A1, hereinafter “Tseng”), in view of Goldenberg et al. (US 20180024329 A1, hereinafter “Goldenberg”).

Regarding claim 20, Tseng teaches the electronic device of claim 16, in addition Tseng discloses further comprising a reflecting element disposed in the camera housing that reflects light, which is introduced through the opening of the first surface, toward the lens unit (as illustrated by Figs. 3: prism element).
Tseng does not teach wherein a reflecting element is a mirror.
However, Goldenberg discloses wherein a reflecting element is a mirror ([0011]: OPFE 102 can be for example any one of a mirror, a prism or a prism covered with a metallic reflecting surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a reflecting element is a mirror as taught by Goldenberg into Tseng lens assembly. The suggestion/ motivation for doing so would be to provide a cost effective reflecting element.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697